
	
		I
		112th CONGRESS
		1st Session
		H. R. 928
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand the Safe Streets Program, to establish a
		  National Gang Activity Database, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Safe Streets Gang Crime
			 Prevention Act of 2011.
		2.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
			(a)Expansion of
			 Safe Streets ProgramThe Attorney General is authorized to expand
			 the Safe Streets Program of the Federal Bureau of Investigation for the purpose
			 of supporting criminal street gang enforcement teams.
			(b)National gang
			 activity database
				(1)In
			 generalThe Attorney General shall establish a National Gang
			 Activity Database to be housed at and administered by the Department of
			 Justice.
				(2)DescriptionThe
			 database required by
			 paragraph (1) shall—
					(A)be designed to
			 disseminate gang information to law enforcement agencies throughout the country
			 and, subject to appropriate controls, to disseminate aggregate statistical
			 information to other members of the criminal justice system, community leaders,
			 academics, and the public;
					(B)contain critical
			 information on gangs, gang members, firearms, criminal activities, vehicles,
			 and other information useful for investigators in solving and reducing
			 gang-related crimes;
					(C)operate in a
			 manner that enables law enforcement agencies to—
						(i)identify gang
			 members involved in crimes;
						(ii)track the
			 movement of gangs and members throughout the region;
						(iii)coordinate law
			 enforcement response to gang violence;
						(iv)enhance officer
			 safety;
						(v)provide realistic,
			 up-to-date figures and statistical data on gang crime and violence;
						(vi)forecast trends
			 and respond accordingly; and
						(vii)more easily
			 solve crimes and prevent violence; and
						(D)be subject to
			 guidelines, issued by the Attorney General, specifying the criteria for adding
			 information to the database, the appropriate period for retention of such
			 information, and a process for removing individuals from the database, and
			 prohibiting disseminating gang information to any entity that is not a law
			 enforcement agency, except aggregate statistical information where
			 appropriate.
					(3)Use of RISS
			 secure intranetFrom amounts made available to carry out this
			 section, the Attorney General shall provide the Regional Information Sharing
			 Systems such sums as are necessary to use the secure intranet known as RISSNET
			 to electronically connect existing gang information systems (including the
			 RISSGang National Gang Database) with the National Gang Activity Database,
			 thereby facilitating the automated information exchange of existing gang data
			 by all connected systems without the need for additional databases or data
			 replication.
				(c)Authorization of
			 Appropriations
				(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General to carry out this section
			 $10,000,000 for each of the fiscal years 2012 through 2016.
				(2)AvailabilityAmounts
			 appropriated under
			 paragraph (1) shall remain available
			 until expended.
				
